 Inthe' Matterof MAYWOOD HOSIERY MILLS, INC.andAMERICAN FED-ERATION OF HOSIERY WORKERS,C.I.O.Case No. 10-1?-1363SUPPLEMENTAL DECI SIONANDCERTIFICATION OF REPRESENTATIVESOctober 12, 1945On January 12, 1945, the National Labor Relations Board issued,a Decision and Direction of Election in the above-entitled proceeding,wherein it found that all employees of Maywood Hosiery Mills, Inc.,herein called the Company, engaged in the manufacture of hosiery atCordele, Georgia, excluding clerical and supervisory employees, con-stitute an appropriate unit, and directed that an election be held amongthem to determine whether or not they desire to be represented byAmerican Federation of Hosiery Workers, C. I. 0., herein called theUnion, for the purposes of collective bargaining.Pursuant to thelirection of Election, the Regional Director, on February 2, 1945,conducted the election.A Tally of Ballots, prepared by a Board agentand duly served upon the parties, discloses the results of the electionas follows :Approximate number of eligible voters_______________________ 41Void ballots-----------------------------------------------0Votes cast for American Federation of Hosiery Workers,C. I. 0-------------------------------------------------- 27Votes cast against thisorganization__________________________11Valid votes counted___________________________________38Challenged ballots__________________________________________1On February 6, 1945, the Company filed objections to the conductof the election.2On February 14, 1945, the Acting Regional Directorfiled a Report on Objections, in which he found thatthe objections didnot raise substantial or material issues with respect to the conduct ofthe election, and he recommended that the objections be overruled andthe Union certified.On March 19, 1945, the Company filed Exceptions'159 N L.R. B. 1529.2The objections of the Company relate solely to preelection conduct on the part of theUnion and do not pertain to the manner of balloting or to the Regional Director's conductof the election,perse.64 N. L. R. B., No. 30.146 MAYWOOD HOSIERY MILLS, INC.147-to-the Acting Regional Director'sReport on Objections.On May 2,1945, the Board, having considered the Company's objections,the Act-ing Regional Director'sReport on Objections,-and the Company's.exceptions thereto, remanded the case to the Regional Director for-further hearing on the objections.Pursuant to notice,further hearing,was held on May 17 and 18,1945, at Cordele,Georgia, before Henry J. Kent, Trial Examiner.The Board;the Company,and the Union appeared,participated, andwere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the-Board.The Company in its objections alleges in substance(1) thaw onNovember 1,'1944,it informed its employees that it had filed a peti-tion withtheWarLabor Board on November 4, 1944, for increase inwages,that on January 17,1945,approximately 15 days before theelection, theUnionshowed'a letter to the'Company's employees, pur-porting and believed by them to be an official communication from theWar LaborBoard,reciting that on November 16, 1944, there was nopending petition filed by the Company for increase in wages, thatthe sthiteuient in the letter was false,and that the Company's"employ-ees. believing that the Company had thus-'broken faith with them,had voted for union representation,-which they otherwise would nothave done; (2) that the Union published in its local paper, which itdistributed among the Company's employees on February 1, the tdaybefore the election, false statements regarding alleged wage increasespromised by the Company to "girls" on November 12, and otherwisegarbled the account-of the bargaining relations between the Com-,panyand itsemployees during this period; and(3) that the Unionthreatenedwith dischargeemployees who did not join the Union;and that, by these acts,the Union thus interfered with the free "choiceof its employees in the'election.Upon the record made at the further hearing and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTA. With respect to Objection 1Due to the' shortage of manpower in 1942, the Company beganchanging the pattern of its hosiery from square-heel to round-heelstyles and, on its own petition filed in the fall-of 1943, obtained from-theWar Labor Board, early in 1944, wage adjustments for employees,assigned to do the new round-heel work." . 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn August 1944, a group of employees working on square-heel hoseasked the Company's manager for wage increases.The manager dis-cussed at length the limitation on wage increases imposed by the WarLabor Board, but promised to see what could be done to equalize wagesamong all employees.Early in October, the Union began organizingthe Company's employees and, on October 31, the manager called cer-tain knitters into his office and offered them wageincreases.There-after, between this date and November 16, the date when the petitionherein was filed, the Union and the Company held several conferencesconcerning the representation of the Company's employees.On November 4, the Company filed a voluntary petition with theWar Labor Board, asking for wage increases for knitters and footersworking on square-heel hose.A week later, on November 12, thema ger, by request, met with approximately seven knitters (allmen), who asked for a wage adjustment for employees making thesquare-heel hose.The manager again discussed the limitations putupon wage increases, told these employees that he had already fileda petition for adjustment for them on November 4, and promised thathe would continue to do what he could to equalize wages.On November 16, the Union filed the instant petition for investi-gation and certification of representatives.On or about November17, the union organizer received a letter on official stationery of theWar Labor `Board, Fourth Region, Post Office Box 1332, Atlanta, 1,Georgia, dated November 16, and signed "Frank McCallister, Execu-tive Assistant,to C. I. O. Members", stating that the Company had no111open case pending before the War Labor Board at that time. Thisstatement was incorrect. - The letter specifically referred to the prior1943 petition for employees working on round-heel hosiery grantedearly in 1944, noted above, and assured the union organizer that thewriter would notify him of any petition later filed by the Company.The union organizer working among the Company's employees 3showed this letter to several of them shortly after he received it, butthe matter did not come to the Company's attention until early in thefollowing year.On November 20, the Company's petition for wage adjustment forknitters and footers working on square-heel hose, filed on November 4,was denied by the War Labor Board. On December 2, the Companyappealed the denial, and, on December 18, the appeal was denied.In the meantime, however, on December 6, the Company had filed twoseparate new petitions, one for knitters and one for footers.On Decem-ber 20, the petition for knitters was granted, with provisions retro-active to December 4, and the petition for footers was denied.TheCompany immediately put into effect the approved increases.Theunion organizer concerned with the 'circulation of the McCallister letter among theCompanv's employees was in the armed services and unavailable as a witness at the timeof the further hearing. MAYWOOD HOSIERY MILLS, INC.149On December 19, the original hearing was held in this proceeding,and on January 12, 1945, the Board issued the Decision and Directionof Election.On January 17, about 15 days before the directed elec-tion was held, the union organizer circulatedamongthe Company'semployees the letter on War Labor Board stationery, dated Novem-ber 16 and signed by McCallister, discussed above.The Companylearned of the circulation of this letter through two employees whohad attended the November 12 meeting, who then told the -managerthat the Company's employees believed that the Company had deceivedthem as to the filing of the November 4 petition and that the employ-ees had lost faith in the Company by reason of this belief. The man-ager invited the two employees making this report-into the Company's'office, promising to show them the papers concerning the petition.On January 27 and again on January 30, the Company sent letters,to each eligible employee, in which it urged its employees to vote, andassured them that their right to work at the Company's mill wouldnot be affected, whether they supported or opposed the Union orwhether the Union should win or lose the election. In. these lettersthe Company made no mention of the objectionable letter signed byMcCall ister, which it presently urges as union interference with theconduct of the election.B.With respect to Objection 0On February 1, the day before the election was to take place, theUnion distributed to employees of the Company an official union papercontaining,inter alia,the following somewhat garbled account ofthe Company's bargaining relations with its employees.On October 31, some of the knitters were-called,into the officeand offered wage increases.They did not give the company ananswer about leaving the Union, but was made known that thegirls had also joined,so on Nov. 12,wage increases were offeredto a numberof the girlsand the people told to be "one big family,"and the company would petitiontheWarLabor Board for per-mission to put the increases into effectDecember 8.[Italics sup-plied.].Some knitters were offered increases by the Company on October31.No girls were present at the November 12 meeting,noted above,but men and girls served as knitters for whom the increases were.sought.On November 12, the Company had already filed its WarLaborBoard petition of November 4, and no reference was made atthe November 12 meeting to wage increases to be put into effect "De-cember 8."The printed account of the Company's bargaining rela-tions with its employees is thus short,incomplete,and inaccurate. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Withrespect to Objection 3Employees'of the,Company, organizingfor the Uniontold otheremployees that, if the Union won the election, the latter would losetheir employment if they did not join the Union.There is no indi-cation in the record that the official union organizer made any threatsto the Company's employees,and the organizing period.is devoid ofviolence.ConclusionsIn' all cases where, as here, the validity of a Board election is chal-lenged on grounds other than direct interference or irregularity in thevoting process itself, there is a strong presumption that the ballots,cast in secrecy under the safeguards regularly provided by our proWewill, however, set aside an election if it appears that the employeeseligible to vote therein were precluded from exercising a free choiceby antecedent conduct or episodes which were both (1) coercive incharacter,and (2)so related to the election, in time or otherwise,, asto have had a probable effect upon the employees' action at the polls.Although we give eligible employees, who desire to participate inan election all possible protection in expressing their free choice onthe issues presented on the ballot, we cannot censor the information,misinformation, argument, gossip, and opinion which accompany allcontroversies of any importance and- which, perceptively or otherwise,'condition employees' desires and decisions; nor is-it our function to do.so.Absent violence, we have never undertaken to police union organi-zation or union campaigns, to weigh the ,truth or falsehood of officialunion utterances, or to curb the enthusiastic efforts of employee ad-herents to'the union cause in winning others to their conviction.Webelieve that the garbled newspaper account concerning the bargainingrelations between the Company and its employees, which is the basisof objection 2, and the prediction of employee union members thatthose who refused to join the Union would suffer unemployment, whichis the basis of objection 3, were patent devices to stir interest in theelection and,advance the cause of union representation.We believethat these utterances were in the nature of mere campaign -propa-ganda and hence not coercive in the sense in which we use the term.Whether or not we approve the tactics used by labor organizations forcampaign purposes, our only immediate concern in representationproceedings is whether or not such tactics are of the kind to bearWe find that theand material issues with respect, to the conduct of the election, andthey-are hereby overruled. MAYWOOD HOSIERYMILLS, INC._151The letterfrom an agentof the Regional War Labor Board, whichis the basisof objection 1, stands on somewhat different footing,, for itmight conceivably have impressed .the Company's employees as anofficialendorsement of the Union's campaign for votes, emanatingfrom a Federal labor agency.Viewed in this light, the letter mightwell be considered coercive in character.We do not decide this issue,however, because we are satisfied that the circulation of the lettercould not have had any direct effect upon the balloting.This com-munication from a C. I. 0. representative on the War Labor Board's'staff, which contained a mere statement of fact as to the status of theCompany's applications for wage increases,' was dated November 16,and was generally shown to the Company's employees on January 17,some 2 months later.The latter date was not only about 2 weeksbefore the election, but shortly after the Company had voluntarilyfiled its second petition for wage increases and had received the WarLabor Board's approval and actually paid the increases to the em-ployees concerned:In appraising the effect of the circulations of theWar Labor Board letter some 2 weeks before the election at which the'Company's employees might choose or rejedt'the Union as their bar-gaining representative, we take into account the Company's signalsuccess in obtaining an increase from the same War Labor Board inthe face of the Union's claim of majority representation and the peti-tion duly filed herein, and the effect of this action upon its employees.We note that the Company, in its letters of January 27 and January30, sent to all eligible employees, took no occasion even to mention theWar Labor Board letter signed by McCallister, upon which it nowsuggests so serious a result should be predicated. `Granting that theWar Labor Board letter is objectionable, we are yet unable, underthe circumstances shown,4 to assume that the letter and its circulationhad any appreciable effect upon the free choice of employees partici-pating in the election .-5For `the reasons above stated, we find thatthe Company's' objection 1 raises no substantialormaterial issues4Whether the Union circulated the War Labor Board letter in good faith on January 17-Is not material to our conclusion,since the sole question before usiswhether the circula-tion of the letter among. the employeeson January17 precluded their free choice at thepolls on February 2.The Companyurgesthat the War Labor Board letter,signed byMcCallister and datedNovember 16, 1944, receivedsome special emphasis inthe light of the several reports ofone FultonRosser,an employee\who, at therequest of his fellow employees,attended aunion meetingat Atlantaon or aboutOctober 13,and relayed his impressions gained fromthe speeches he had heard to the effect that union organization was a goodthing and thatthe Unionhad an insidetrack with the War LaborBoard.Rosserdid not testify at thehearing.The accounts of his alleged impressionsretold bycompany witnesses are meagerand somewhatconflicting.We cannot concludefrom the record'that Governmentofficialsalleged tobe at the Octobermeeting furnished any grounds for an assertionthat the Unionenjoyed a favored status before the. War Labor Board: that the Company's employees re-ceivedany such impression,or that theimpressionswhich theyreceived from Rosser'saccount ofthe meeting added anything to the effect of the WarLabor Board letter signedby DicCallister. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to the conduct of the election, and the objection is herebyoverruled.We will certify the Union as^the bargaining representativeof the Company's employees.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c)'of the National Labor RelationsAct,_-IT IS HEREBY CERTIFIED that American Federation of Hosiery Work-ers,C. I. O., has been designated and selected by a majority of allemployees of Maywood Hosiery Mills, Inc., Cordele, Georgia, exclud-ing clerical employees and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, as theirrepresentative for the purposes of collective bargaining and that, pur-suant to Section 9 (c) of the Act, the aforesaid organization is theexclusive representative of all such employees for the purposes ofcollective bargaining, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.